Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the applicant argues that Rinehart does not have a fully open position because of the nature of the valve. The examiner points out that Rinehart has a “fully open” position in that it is a maximum opening setting. Furthermore, the valve of Rinehart is modified by Weiss to be the type of valve that will have a fully open position as the applicant intends. The applicant additionally argues that Weiss teaches a binary valve position (e.i. fully open or fully closed), however Rinehart is relied upon to disclose a valve with variable positioning.
Regarding the applicant’s argument that the modification taught by Weiss would be a fundamental redesign and not apparent to a person of ordinary skill in the art, the examiner disagrees. Importantly Rinehart states “While the appended drawings illustrate an automated damper assembly 116 in connection with a "daisy wheel" venting or damper configuration, it will be apparent that the automated damper assembly 116 disclosed herein may be incorporated in other venting or damper configurations such a louver or louvers, a butterfly valve, and the like.” Weiss is therefore simply a more specific example of a type of valve already contemplated by Rinehart.
Regarding the applicant’s argument that Weiss is non-analogous, the examiner disagrees. Weiss is in the same field of endeavor as the applicant as Weiss applies to a damper for a flue.

Claim Interpretation
Claim 5 recites “anti Venturi effect.” The applicant’s specification recites “wind, which can cause smokes drag increasing their exhaust speed by a Venturi effect.” This statement seemingly refers to the 

Claim Objections
Claim 1 recites “an electronic board (7)” and “electronic control board (7).” Consistent terminology would be beneficial to clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhart (US 20130061765 A1), hereinafter Reinhart, in view of Weiss (US 20050247304 A1), hereinafter Weiss, and further in view of Chin (US 20160037966 A1), hereinafter Chin.

Regarding claim 1, Reinhart discloses a universal device for the automation of solid fuel barbecues and ovens, said device comprising: 
an automated draft butterfly-type valve housed in a chimney module (“While the appended drawings illustrate an automated damper assembly 116 in connection with a "daisy wheel" venting or damper configuration, it will be apparent that the automated damper assembly 116 disclosed herein may be incorporated in other venting or damper configurations such a louver or louvers, a butterfly valve, and the like”), the chimney module configured to be installed at a smoke exhaust of the oven or barbecue with a universal adapter (“Smoke stack or grill exhaust vent 122 is disposed at the top of the grill lid 112. Such smoke stack or exhaust vent (hereinafter collectively referred to as "exhaust vent")” and “the system described herein… may easily be retrofitted to use in connection with solid-fueled grills or ovens already on the market” and “base adapter 410”) controlled by an electronic board (“In addition to the control circuit components discussed above, a basic control circuit board also includes appropriate decoupling capacitors, ancillary resistors and other minor components not shown in FIG. 8.”) housed in a control module (“As shown in FIGS. 1A and 2, the automated damper assembly 116 of the present disclosure is coupled to a remote control module 118”) linked to a motor that rotates the valve (“The illustrated actuator 412 is a basic water-resistant electric servo motor, though actuator 412 could similarly be any type of electrical stepper motor, servo, linear actuator or the like and could possibly include the use of gears, control arms, push rods or chains and sprockets to transmit motion to valve plate 514”) and that drives the exit of the air flow in response to an exit signal from the electronic control board to the valve (“digital microcontroller 810 communicates positioning signals to actuator 412 through control lead 220”), the electronic board being provided with connection with at least a room temperature probe located within the chamber of the oven or barbecue (“operating temperature probe 312”);

wherein the control module further comprises a power supply (“electrically powered by batteries contained in a battery compartment 714 thereof or by an external DC power source connected to remote control module 118 through an auxiliary power receptacle 710”); and 
wherein the control module is controlled via remote control (“Referring now to FIG. 10, a rear perspective view of another embodiment of an automated temperature control system 10 installed on a typical grill is shown. The illustrated grill is the same as that described in FIGS. 1 and 2. In the embodiment shown in FIG. 10, the automated temperature control system 10 comprises primary components wireless automated damper assembly 1012, wireless remote control module 1010”).

    PNG
    media_image1.png
    624
    489
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    826
    399
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    710
    445
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    703
    408
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    568
    406
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    575
    488
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    448
    491
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    568
    498
    media_image8.png
    Greyscale

Reinhart does not disclose:
wherein the valve is disk-shaped and is housed in a hollow cylindric body of the chimney module, wherein the adapter is positioned at a lower end of the hollow cylindric body and the valve is arranged on an axis on which the valve rotates within the hollow cylindric body and is fastened at a set of opposing points within said body, the valve positionable in a horizontal position covering a full internal diameter of said cylindric body to a position that presents the valve in a vertical position to the full internal diambeter of the cylindrical body; or
wherein the remote control is provided by an application on one or more of a mobile device or a web service.

However, Weiss teaches wherein the valve is disk-shaped (“a damper 20”) and is housed in a hollow cylindric body of the chimney module (“damper pipe 32”), wherein the adapter is positioned at a 

    PNG
    media_image9.png
    532
    649
    media_image9.png
    Greyscale

Reinhart does not disclose the specifics of the butterfly valve. Weiss teaches the claimed elements of the butterfly valve. The substitution of one known element (The valve of Reinhart) for another (the valve of Weiss) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the butterfly valve taught in Weiss would have yielded predictable results, namely, a valve for controlling opening and closing the flue (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).



However, Chin teaches controlling remotely by means of application for mobile devices app or by means of web service, for handling it (“wherein the input module is configured to receive the command via wireless communication with an application executed on a mobile device”).

    PNG
    media_image10.png
    472
    680
    media_image10.png
    Greyscale

Reinhart the claimed type of remote device. Chin teaches the claimed remote device. The substitution of one known element (the remote device of Reinhart) for another (the remote device of Chin) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the remote device taught in Chin would have yielded predictable results, namely, the ability to remotely control the universal device (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 3, Reinhart, as modified by Weiss and Chin, discloses the device of claim 1, wherein the body of the chimney module is coupled to the smoke exhaust of the oven or barbecue through a universal adapter (“a base adapter 410”).

Regarding claim 7, Reinhart, as modified by Weiss and Chin, discloses the device of claim 1 wherein the electronic board of the control module is connected to the motor of the chimney module by a communication cable (“the automated damper assembly 116 of the present disclosure is coupled to a remote control module 118 by, for example, a control lead 220”).

Regarding claim 8, Reinhart, as modified by Weiss and Chin, discloses the device of claim 1 wherein the electronic board further comprises connections for one or more foods temperature probes each with a sharp-pointed end to be pricked in the foods (“The food temperature probe 310 is preferably of the piercing type, as depicted in FIG. 3, Detail A”).

Regarding claim 10, Reinhart, as modified by Weiss and Chin, discloses the device of claim 1 wherein the control module further comprises a button set or touch screen (“user interface buttons 612”).

Regarding claim 11, Reinhart, as modified by Weiss and Chin, discloses the device of claim 1 wherein the control module further comprises a battery as the power supply (“Remote control module 118 is electrically powered by batteries contained in a battery compartment 714 thereof or by an external DC power source connected to remote control module 118 through an auxiliary power receptacle 710”).

Regarding claim 12, Reinhart, as modified by Weiss and Chin, discloses the device of claim 1 wherein the control module further comprises a connector for a power cord adapted to be connected to the mains (“an external DC power source connected to remote control module 118 through an auxiliary power receptacle 710”).

Regarding claim 13, Reinhart, as modified by Weiss and Chin, discloses a solid fuel barbecue and oven fitted with the universal device for the automation of temperature control according to claim 1 (“This application relates to ovens, charcoal-burning barbecue grills, and the like”).

Regarding claim 14, Reinhart, as modified by Weiss and Chin, discloses the solid fuel barbecues and ovens according to the claim 13 further comprising automatic regulation of the air intake via the valve connected to the control module (“Temperature regulation is affected via actuation of a mechanical vent damper, which damper throttles the flow of fresh air through the combustion chamber of the grill in accordance with a user specified target temperature”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhart, in view of Weiss, in view of Chin, and further in view of Simms (US 20100258106 A1), hereinafter Simms.

Regarding claim 4, Reinhart, as modified by Weiss and Chin, discloses the device of claim 1.

Reinhart, as modified by Weiss and Chin, does not disclose wherein the chimney module comprises a dust-guard positioned above the valve that prevents the entrance of rainfall and dirt within the oven or barbecue.

However, Simms teaches wherein the chimney module comprises a dust-guard positioned above the valve that prevents the entrance of rainfall and dirt within the oven or barbecue (“The vent preferably includes a control element 18, such as a butterfly valve, to control the flow of exhaust therethrough, so as to control cooking temperature, as is well known in the art. The vent 16 can additionally have a cap 17 positioned over the top thereof for protecting the kettle from rain, snow and falling debris, while allowing the egress of smoke that rises through the vent 16”).

    PNG
    media_image11.png
    843
    492
    media_image11.png
    Greyscale

In view of Simms’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the chimney module comprises a dust-guard positioned above the valve that prevents the entrance of rainfall and dirt within the oven or barbecue as is taught in Simms, in the universal device disclosed by Reinhart.
One would have been motivated to include wherein the chimney module comprises a dust-guard positioned above the valve that prevents the entrance of rainfall and dirt within the oven or barbecue because Simms states the guard is “for protecting the kettle from rain, snow and falling debris.” Therefore, including the guard will protect the grill from rain, snow, and falling debris.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhart, in view of Weiss, in view of Chin, and further in view of Guelph (US 3817162 A), hereinafter Guelph.

Regarding claim 5, Reinhart, as modified by Weiss and Chin, discloses the device of claim 1. 

Reinhart, as modified by Weiss and Chin, does not disclose wherein the chimney module comprises an external circular cover that provides anti-flow-back and an anti Venturi effect.

However, Guelph teaches wherein the chimney module comprises an external circular cover that provides anti-flow-back and an anti Venturi effect (“an outer cylindrical sleeve 114 which provides a low velocity air jacket for the gas plume. The jacket or sleeve 114 terminates at edge 116 above the lower end 118 of the attachment and a curved deflector plate 120 is provided at said lower end to assist in directing the crosswind indicated by directional arrow C into the low velocity air jacket. Such an air jacket surrounds the gas plume with a jacket of upwardly moving air which will reduce entrainment of the surrounding air in the outer portions of the plume and is particularly useful where there are crosswinds which affect the rise of a gas plume from a chimney”).

    PNG
    media_image12.png
    545
    361
    media_image12.png
    Greyscale


One would have been motivated to include wherein the chimney module comprises an external circular cover that provides anti-flow-back and an anti Venturi effect because Guelph states the cover is “particularly useful where there are crosswinds which affect the rise of a gas plume from a chimney.” Therefore, including the cover will reduce the effects of wind on the draft.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhart, in view of Weiss, in view of Chin, and further in view of Abel (US 20040209215 A1), hereinafter Abel.

Regarding claim 6, Reinhart, as modified by Weiss and Chin, discloses the device of claim 1.

Reinhart, as modified by Weiss and Chin, does not disclose wherein the chimney module comprises an anti-spark filter positioned under the valve.

However, Abel teaches wherein the chimney module comprises an anti-spark filter positioned under the valve (“the spark arrestor of the present invention is designed to be operative with the damper and be mounted thereto. However, other configurations of the spark arrestor, mounted for example above or below the damper, are also contemplated upon an appreciation of the present invention”).

    PNG
    media_image13.png
    256
    291
    media_image13.png
    Greyscale

In view of Abel’s teachings, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include wherein the chimney module comprises an anti-spark filter positioned under the valve as is taught in Abel, in the universal device disclosed by Reinhart.
One would have been motivated to include wherein the chimney module comprises an anti-spark filter positioned under the valve because Abel states “The spark arrestor of the present invention is intended to both eliminate the emissions of sparks from the chimney and reduce or minimize the buildup of byproducts within the chimney.” Therefore, including the filter will improve safety and reduce undesirable buildup.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huneycutt (US 4430985 A) “thermostatically actuated valves provided for the vessel and responsive to the internal temperatures in the cooker for alternately opening and closing to automatically maintain a preselected temperature within the vessel during an entire cooking operation”

    PNG
    media_image14.png
    496
    446
    media_image14.png
    Greyscale

Guzorek (US 8113823 B2) 

    PNG
    media_image15.png
    633
    503
    media_image15.png
    Greyscale

McCown (US 20110094496 A1) 

    PNG
    media_image16.png
    600
    529
    media_image16.png
    Greyscale

Adelt (US 3115820 A) “An object of the present invention is to provide a chimney cap construction which lends itself for ready mounting upon the top of a chimney, and which, when so mounted, acts to mitigate the pollution of the surrounding atmosphere by the smoke and gases emitting from the chimney. Another object of the present invention is to provide a chimney cap construction which, when mounted upon the top of a chimney, acts to prevent downdrafts and to dissipate the emitting smoke and gases high above the surrounding atmosphere.”

    PNG
    media_image17.png
    623
    314
    media_image17.png
    Greyscale

Holland (US 5404801 A) “Top plate 36 is suitably secured by welding or the like to crossbar 34A in order to protect smoke exhaust 30 from rain or the like during use of grill 10”

    PNG
    media_image18.png
    734
    438
    media_image18.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JORGE A PEREIRO/Primary Examiner, Art Unit 3799